United States Court of Appeals
                                             For the Seventh Circuit
                                             Chicago, Illinois 60604

                                                January 19, 2018

                                                      Before

                                     WILLIAM J. BAUER, Circuit Judge

                                     DAVID F. HAMILTON, Circuit Judge

                                     SARA L. DARROW, District Judge *



No. 17-2056
IN RE: TESTOSTERONE
REPLACEMENT THERAPY PRODUCTS                                   Appeal from the United States District
LIABILITY LITIGATION                                           Court for the Northern District of
                                                               Illinois, Eastern Division.
RODNEY GUILBEAU, et al.,
Plaintiffs-Appellants,                                         MDL No. 2545
                                                               Master Docket Case No. 1:14-cv-01748
                   v.
                                                               Matthew F. Kennelly,
PFIZER, INC. and PHARMACIA &                                   District Judge.
UPJOHN COMPANY, LLC,
Defendants-Appellees.




                                                   ORDER

       In the multidistrict litigation docket that gave rise to this appeal (MDL No. 2545),
the district court dismissed all cases with prejudice that involved the above-named
defendants, Pfizer, Inc. and Pharmacia & Upjohn Company, LLC, the makers of the drug

*   Of the Central District of Illinois, sitting by designation.
No. 17-2056                                                                                     Page 2

Depo-Testosterone. 1 Some of the more than one thousand individual cases subject to this
appeal were resolved by final judgments, see Master Dkt. Nos. 1824, 1969, while others
were resolved by partial final judgments pursuant to Fed. R. Civ. P. 54(b), see Master Dkt.
Nos. 1865, 1970. By separate opinion issued today, we affirm the district court’s decisions
with respect to both the defendants’ preemption defense and the denial of discovery on
the preemption defense.

        In the course of briefing this appeal, however, the parties have since noted the lack
of complete diversity of citizenship in forty of the cases affected by these District Court
orders. The list of these cases, contained in Appellate Dkt. 15-1, is reproduced below. In
each case, there is at least one defendant who is a citizen of the same state as the plaintiff,
which would ordinarily deprive the federal courts of subject matter jurisdiction. See 28
U.S.C. § 1332(a),(c); McCready v. eBay, Inc., 453 F.3d 882, 890–91 (7th Cir. 2006) (noting
complete diversity requirement). Though some cases may involve only one (non-diverse)
defendant, it is possible that some of these cases may be properly brought against
remaining diverse defendants and that the non-diverse defendants could and should be
dismissed to preserve subject matter jurisdiction. It would be possible in theory for us to
take these forty cases one by one to decide whether the non-diverse defendants are
dispensable parties who should be dismissed on appeal. See Newman-Green, Inc. v.
Alfonzo-Larrain, 490 U.S. 826 (1989); 28 U.S.C. § 1653 (allowing amendment of defective
jurisdictional allegations in both trial and appellate courts). Given the number of these
cases, the paucity of relevant information before us, and the district court’s much greater
familiarity with the details of the litigation and its effective management, we think the
better course is to have the district court sort out these jurisdictional problems with more
detailed assistance from counsel.

      Accordingly, due to a lack of complete diversity of citizenship, the final judgments
or partial final judgments entered by the district court in the cases listed below are
VACATED and REMANDED for proceedings consistent with this order and the
accompanying opinion issued in this appeal, No. 17-2056.




1The district court explained its conclusions in several case management orders issued March 7, 2016,
March 30, 2017, April 18, 2017 and May 26, 2017. See Master Dkt. Nos. 1211, 1824, 1865, 1969, 1970.
No. 17-2056                                                                     Page 3


                                  CASES AFFECTED

                                                                     Master Docket
                                                     Non-Diverse
  Plaintiff/District Court Case      Plaintiff’s                      Document
                                                     Defendant(s)
               No.                  Citizenship                       Ordering
                                                   to be Dismissed
                                                                      Dismissal
                                  Final Judgment Cases
                                                      McKesson
Evans, Sr. Glenn E., 16-cv-3668         CA                               1824
                                                     Corporation
                                                      McKesson
Puryear, David, 16-cv-3650              CA                               1824
                                                     Corporation
                                                     Pharmacia &
Barrett, Thomas, 16-cv-7627             MI         Upjohn Company        1824
                                                         LLC
                                                     Pharmacia &
Bowen, III, Clinton, 16-cv-8749         MI         Upjohn Company        1824
                                                         LLC
                                                     Pharmacia &
Dougherty, Michael, 15-cv-2824          MI         Upjohn Company        1824
                                                         LLC
                                                     Pharmacia &
Dunn, Lawrence, 16-cv-1363              MI         Upjohn Company        1824
                                                         LLC
                                                     Pharmacia &
Gomez, Luiz C., 16-cv-10157             MI         Upjohn Company        1824
                                                         LLC
                                                     Pharmacia &
Hampton, Duane, 15-cv-9564              MI         Upjohn Company        1824
                                                         LLC
                                                     Pharmacia &
Knight, Andre L., 16-cv-6039            MI         Upjohn Company        1824
                                                         LLC
                                                     Pharmacia &
Lewis, Russell, 15-cv-8889              MI         Upjohn Company        1824
                                                         LLC
No. 17-2056                                                   Page 4

                                        Pharmacia &
Lockner, Steven, 16-cv-8912      MI   Upjohn Company   1824
                                            LLC
                                        Pharmacia &
Mangas, Brian, 16-cv-7617        MI   Upjohn Company   1824
                                            LLC
                                        Pharmacia &
McClerkin, Duncan, 15-cv-4757    MI   Upjohn Company   1824
                                            LLC
                                        Pharmacia &
Morgan, Michael, 15-cv-6038      MI   Upjohn Company   1824
                                            LLC
                                        Pharmacia &
Naragon, Robert C., 15-cv-6546   MI   Upjohn Company   1824
                                            LLC
                                        Pharmacia &
Orzel, John F., 15-cv-11598      MI   Upjohn Company   1824
                                            LLC
                                        Pharmacia &
Patrick, Tony N., 16-cv-4578     MI   Upjohn Company   1824
                                            LLC
                                        Pharmacia &
Sawyers, Dennis, 15-cv-7590      MI   Upjohn Company   1824
                                            LLC
                                        Pharmacia &
Stapples, Herman, 15-cv-11418    MI   Upjohn Company   1824
                                            LLC
                                        Pharmacia &
Craig, Michael A., 17-cv-1451    MI   Upjohn Company   1969
                                            LLC
                                        Pharmacia &
Fleeger, David, 17-cv-465        MI   Upjohn Company   1969
                                            LLC
                                        Pharmacia &
Griffith, Gary, 17-cv-558        MI   Upjohn Company   1969
                                            LLC
No. 17-2056                                                              Page 5

                                                Pharmacia &
Hitz, Frank F., 17-cv-685            MI       Upjohn Company      1969
                                                    LLC



                                 Rule 54(b) Cases
                                               AbbVie Products
Canion, Thomas, 15-cv-6448           GA                           1865
                                                    LLC
Henderson, Ronald E., 16-cv-                   AbbVie Products
                                     GA                           1865
1527                                                LLC
Johnson, Ralph Derrell, 16-cv-                 AbbVie Products
                                     GA                           1865
1277                                                LLC
                                               AbbVie Products
Linkous, Brian K., 16-cv-7186        GA                           1865
                                                    LLC
                                               AbbVie Products
Tallevast, John, 16-cv-1772          GA                           1865
                                                    LLC
                                               AbbVie Products
Thompson, Roger, 16-cv-1716          GA                           1865
                                                    LLC
Crawford, Edward Lee, 16-cv-
                                     FL             Anda, Inc.    1865
1397
Gagnier, Peter T., 16-cv-1349        FL           Anda, Inc.      1865
Jackson, Roosevelt, 16-cv-1158       FL           Anda, Inc.      1865
                                              Besins Healthcare
King, John, 16-cv-3194               VA                           1865
                                                     Inc.
                                                Pharmacia &
Baggett, Dennie, 16-cv-7404          MI            Upjohn         1865
                                               Company LLC
                                                Pharmacia &
Coursen, Michael, 16-cv-2676         MI            Upjohn         1865
                                               Company LLC
                                                Pharmacia &
Harte, Patrick, 16-cv-3946           MI            Upjohn         1865
                                               Company LLC
                                                Pharmacia &
Howse, Jr., John, 16-cv-1521         MI            Upjohn         1865
                                               Company LLC
No. 17-2056                                               Page 6

                                     Pharmacia &
Sutphin, Anthony, 16-cv-4485   MI      Upjohn      1865
                                    Company LLC
Barton, Terry, 17-cv-2262      FL     Anda, Inc.   1970
Coffey, Robert J., 17-cv-626   FL     Anda, Inc.   1970